DETAILED ACTION
Claims 1-20 are pending. Claims 2, 9, and 16 are amended.
Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner Notes
¶ 0030 of the instant specification should likely recite "and a plurality of file blocks 210."
Appropriate correction may be required.

Statutory Review under 35 USC § 101
Claims 1-7 are directed towards a method and have been reviewed.
Claims 1-7 appear to remain statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions, the claims being firmly tied to an environment managing and arranging block groups and deduplication chunks in a content-addressable storage environment.
Claims 8-14 are directed toward a system and have been reviewed.
Claims 8-14 appear to remain statutory, as the system includes hardware (a memory and at least one processor) as disclosed in FIG. 8, ¶ 0049 (processor 802, memory) and ¶ 0055 of the applicant’s specification.
Claims 8-14 further remain statutory as they perform the methods of claims 1-7, which are directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 15-20 are directed toward an article of manufacture and have been reviewed.
Claims 15-20 appear to remain statutory, as the article of manufacture excludes transitory signals (claims says non-transitory).
Claims 15-20 further remain statutory as they perform the methods of claims 1-6, which are directed to significantly more than an abstract idea based on currently known judicial exceptions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over AlAwfi, U.S. Patent Application Publication No. 2018/0349054 (filed June 6, 2017; published December 6, 2018; hereinafter AlAwfi) in view of Bono et al., U.S. Patent No. 9,720,596 (shares assignee with instant application; published August 1, 2017; hereinafter Bono) in further view of Xu et al., U.S. Patent No. 8,943,032 (shares assignee with instant application; published January 27, 2015; hereinafter Xu).

Regarding claim 1, AlAwfi teaches:
A method for data defragmentation, comprising (AlAwfi FIG. 3, ¶ 0076: Conducting a remedial operation can include the UDP system 104 conducting a remedial operation to account for the duplicate data files identified. For example, the UDP system 104 may store a listing of unique and/or duplicate data files 122 in the database 121 and/or provided the listing to another process for assessment and/or for display to a user, remove at least some of the two or more duplicate data files 122)
selecting a file that is stored in a … storage system, the file including a plurality of file system blocks; (AlAwfi FIG. 3, ¶ 0065: identifying data files for deduplication (block 304); Identifying data files for deduplication can include the UDP system 104 identifying some or all of the data files 122 [shown in FIG. 2A, ¶ 0041 to include a plurality of blocks]; identifying data files for deduplication can include the UDP system 104 identifying the set of data files 124a from one or more data file sets 124 (as described above with regard to at least FIG. 2A))
arranging the plurality of file system blocks in block groups … one or more of the block groups including a set of file system blocks (AlAwfi FIG. 3, ¶ 0069: grouping files of the same first hash digests and file sizes into first groupings (block 312) [see again in FIG. 2A, ¶ 0041 that data files 122 of the set of data files 124 comprise blocks]; see also FIG. 2A, ¶ 0042: contents of each of the data files 122a-122k can be extracted to generate a corresponding set of first samples 200 including first samples 200a-200k of the respective data files 122a-122k; the first samples 200j and 200k can include all of the bytes of the respective data files 122j and 122k [see that samples 200j and 200k do include the claimed file system blocks])
having a combined size that matches a deduplication chunk size of the storage system; and (AlAwfi ¶ 0043 teaches extracting a specified number of bytes for the samples: the given number of bytes (N1) may be at or below a threshold value (e.g., 20 bytes); the given number of bytes (N1) may be 15 bytes; see also ¶ 0049 discussing a given number of bytes to be extracted from a file to generate a sample [the 'given number of bytes' of AlAwfi correlates with the claimed 'deduplication chunk size' as it is a specified size for the extraction of blocks into the samples of the multi-stage deduplication process of FIG. 3, further based on instant application ¶ 0044 using the 'deduplication chunk size' to determine the combined size of consecutive blocks from a file arranged into groups])
wherein the storage system is arranged to store data based on hash digests of the data, (AlAwfi FIG. 3, ¶ 0076 teaches a block 324 occurring after the hash digest generation of blocks 308-320, thus teaching the claimed storage based on hash digests: conducting a remedial operation (block 324); For example, the UDP system 104 may store a listing of unique and/or duplicate data files 122 in the database 121)
and the deduplication chunk size of the storage system specifies an amount of data that is used to calculate each of the hash digests. (AlAwfi ¶ 0043-0044 teaches extracting a specified number of bytes for the samples and then hashing the samples to generate first hash digests: the given number of bytes (N1) may be at or below a threshold value (e.g., 20 bytes); the given number of bytes (N1) may be 15 bytes; a hashing function is applied to the first samples to generate corresponding first hash digests; see also ¶ 0049 discussing a given number of bytes to be extracted from a file to generate a sample [the 'given number of bytes' of AlAwfi correlates with the claimed 'deduplication chunk size' as it is a specified size for the extraction of blocks into the samples that are then hashed into the hash digests in the multi-stage deduplication process of FIG. 3; see also instant application ¶ 0044 using the 'deduplication chunk size' to determine the combined size of consecutive blocks from a file arranged into groups])
AlAwfi does not expressly disclose a content-addressable storage system.
AlAwfi further does not expressly disclose:
the file system blocks in each group being arranged in an order that is based on an order in which the file system blocks occur in the selected file,
writing the file system blocks in each of the block groups to volume offsets that correspond to a same deduplication chunk of the storage system,
wherein writing the file system blocks in each of the block groups to volume offsets that correspond to the same deduplication chunk causes each of the block groups to be stored in the storage system based on a mapping between a hash digest of the block group and a corresponding physical address,
However, Bono addresses some of these aforementioned limitations.
Bono teaches a content-addressable storage system. (Bono col. 1, lines 60-67: an improved technique for managing data storage in a data storage system includes receiving IO requests specifying data to be written at different logical addresses and mapping the specified data to contiguous physical addresses [see this in light of instant application ¶ 0024 defining a "content-addressable" storage system involving using content-based addressing to store data])
Bono further teaches:
the file system blocks in each group being arranged in an order that is based on an order in which the file system blocks occur in the selected file, (Bono col. 6, lines 18-47 describe contiguous blocks, further describing: Lower levels of the IO stack 140 then effect a write operation on an available full stripe of a RAID group (one of 190a, 190b, and 190c), e.g., with data written to the stripe in the same order in which they are mapped in the physical addresses in the file system 150; FIG. 7, step 710, col. 12, line 64-col. 13, line 13: At 710, a data object is realized in a file stored in a file system of the data storage system. The file has a logical address space. The file system maps the logical address space to multiple physical addresses backed by a set of RAID groups (Redundant Array of Independent Disks) providing storage for the file system in a set of RAID-protected stripes)
writing the file system blocks in each of the block groups to volume offsets that correspond to a same deduplication chunk of the storage system, (Bono FIG. 7, steps 710-712, col. 12, line 64-col. 13, line 26: The object-file 160 has a logical address space 160, e.g., which corresponds to logical offsets into the file; At 712, IO requests are received that specify a set of data to be written to the data object at multiple logical addresses of the file. The logical addresses of the file are mapped by the file system to non-contiguous physical addresses; The file system 150 maps these logical addresses to non-contiguous physical addresses, as shown by the arbitrary mapping to physical addresses within the subspace 320d)
wherein writing the file system blocks in each of the block groups to volume offsets that correspond to the same deduplication chunk causes each of the block groups to be stored in the storage system based on a mapping between a hash digest of the block group and a corresponding physical address, (Bono FIG. 7, step 714, col. 13, lines 27-38: At 714, logical addresses are remapped to a range of contiguous physical addresses in the file system; operation of the L-P mapping manager 152 has remapped the blocks 314 at logical addresses indicated by block pointers 312 to range 410 of contiguous physical addresses)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data grouping process of AlAwfi with the contiguous data mapping shown in Bono. 
In addition, both of the references (AlAwfi and Bono) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as data management.
Motivation to do so would be to improve the functioning of the extracted data samples being utilized to generate hash digests used to perform data remedial operations as in AlAwfi with the functioning of received data being applied to a set of RAID groups. Motivation to do so would also be to utilize disk drives more efficiently and greatly reduce the number of disk accesses as seen in Bono (col. 2, lines 1-27).
AlAwfi in view of Bono does not expressly disclose that the mapping is “between a hash digest of the block group and a corresponding physical address.”
However, Xu addresses this by teaching the following:
wherein writing the file system blocks in each of the block groups …  causes each of the block groups to be stored in the storage system based on a mapping between a hash digest of the block group and a corresponding physical address, (Xu FIG. 5, col. 11, lines 16-54: processing logic generates a fingerprint by hashing the segment using one or more hash functions or algorithms; The fingerprint is used to access a specific entry of the source candidate index that corresponds to the segment; at block 503, processing logic scans the physical segments stored in the source tier based on the source candidate index [shown above to involve the fingerprint/hash digest] to locate and retrieve all the candidate segments from the source tier. At block 504, the segments are then migrated from the source tier to the target tier in a bulk manner [shows storage])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the multi-stage deduplication process of AlAwfi as modified with the target storage tier migration based on hash operations as shown in Xu. 
In addition, both of the references (AlAwfi as modified and Xu) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as data duplication management.
Motivation to do so would be to improve the functioning of the extracted data samples being utilized to generate hash digests used to perform data remedial operations as in AlAwfi as modified with the ability shown in Xu to use hash digests to prevent repeated performance of identifying and determining deduplication of segments.

Regarding claim 8, AlAwfi teaches:
A system comprising: a memory; and at least one processor that is operatively coupled to the memory, the at least one processor being configured to perform the operations of: (AlAwfi FIG. 4, ¶ 0078: the computer system 1000 includes a memory 1004, a processor 1006; The memory 1004 can include a non-transitory computer-readable storage medium having program instructions 1010 stored therein. The program instructions 1010 can include program modules 1012 that are executable by a computer processor (e.g., the processor 1006) to cause the functional operations described herein)
selecting a file that is stored in a … storage system, the file including a plurality of file system blocks; (AlAwfi FIG. 3, ¶ 0065: identifying data files for deduplication (block 304); Identifying data files for deduplication can include the UDP system 104 identifying some or all of the data files 122 [shown in FIG. 2A, ¶ 0041 to include a plurality of blocks]; identifying data files for deduplication can include the UDP system 104 identifying the set of data files 124a from one or more data file sets 124 (as described above with regard to at least FIG. 2A))
arranging the plurality of file system blocks in block groups … one or more of the block groups including a set of file system blocks (AlAwfi FIG. 3, ¶ 0069: grouping files of the same first hash digests and file sizes into first groupings (block 312) [see again in FIG. 2A, ¶ 0041 that data files 122 of the set of data files 124 comprise blocks]; see also FIG. 2A, ¶ 0042: contents of each of the data files 122a-122k can be extracted to generate a corresponding set of first samples 200 including first samples 200a-200k of the respective data files 122a-122k; the first samples 200j and 200k can include all of the bytes of the respective data files 122j and 122k [see that samples 200j and 200k do include the claimed file system blocks])
having a combined size that matches a deduplication chunk size of the storage system; and (AlAwfi ¶ 0043 teaches extracting a specified number of bytes for the samples: the given number of bytes (N1) may be at or below a threshold value (e.g., 20 bytes); the given number of bytes (N1) may be 15 bytes; see also ¶ 0049 discussing a given number of bytes to be extracted from a file to generate a sample [the 'given number of bytes' of AlAwfi correlates with the claimed 'deduplication chunk size' as it is a specified size for the extraction of blocks into the samples of the multi-stage deduplication process of FIG. 3, further based on instant application ¶ 0044 using the 'deduplication chunk size' to determine the combined size of consecutive blocks from a file arranged into groups])
wherein the storage system is arranged to store data based on hash digests of the data, (AlAwfi FIG. 3, ¶ 0076 teaches a block 324 occurring after the hash digest generation of blocks 308-320, thus teaching the claimed storage based on hash digests: conducting a remedial operation (block 324); For example, the UDP system 104 may store a listing of unique and/or duplicate data files 122 in the database 121)
and the deduplication chunk size of the storage system specifies an amount of data that is used to calculate each of the hash digests. (AlAwfi ¶ 0043-0044 teaches extracting a specified number of bytes for the samples and then hashing the samples to generate first hash digests: the given number of bytes (N1) may be at or below a threshold value (e.g., 20 bytes); the given number of bytes (N1) may be 15 bytes; a hashing function is applied to the first samples to generate corresponding first hash digests; see also ¶ 0049 discussing a given number of bytes to be extracted from a file to generate a sample [the 'given number of bytes' of AlAwfi correlates with the claimed 'deduplication chunk size' as it is a specified size for the extraction of blocks into the samples that are then hashed into the hash digests in the multi-stage deduplication process of FIG. 3; see also instant application ¶ 0044 using the 'deduplication chunk size' to determine the combined size of consecutive blocks from a file arranged into groups])
AlAwfi does not expressly disclose a content-addressable storage system.
AlAwfi further does not expressly disclose:
the file system blocks in each group being arranged in an order that is based on an order in which the file system blocks occur in the selected file,
writing the file system blocks in each of the block groups to volume offsets that correspond to a same deduplication chunk of the storage system,
wherein writing the file system blocks in each of the block groups to volume offsets that correspond to the same deduplication chunk causes each of the block groups to be stored in the storage system based on a mapping between a hash digest of the block group and a corresponding physical address,
However, Bono addresses some of these aforementioned limitations.
Bono teaches a content-addressable storage system. (Bono col. 1, lines 60-67: an improved technique for managing data storage in a data storage system includes receiving IO requests specifying data to be written at different logical addresses and mapping the specified data to contiguous physical addresses [see this in light of instant application ¶ 0024 defining a "content-addressable" storage system involving using content-based addressing to store data])
Bono further teaches:
the file system blocks in each group being arranged in an order that is based on an order in which the file system blocks occur in the selected file, (Bono col. 6, lines 18-47 describe contiguous blocks, further describing: Lower levels of the IO stack 140 then effect a write operation on an available full stripe of a RAID group (one of 190a, 190b, and 190c), e.g., with data written to the stripe in the same order in which they are mapped in the physical addresses in the file system 150; FIG. 7, step 710, col. 12, line 64-col. 13, line 13: At 710, a data object is realized in a file stored in a file system of the data storage system. The file has a logical address space. The file system maps the logical address space to multiple physical addresses backed by a set of RAID groups (Redundant Array of Independent Disks) providing storage for the file system in a set of RAID-protected stripes)
writing the file system blocks in each of the block groups to volume offsets that correspond to a same deduplication chunk of the storage system, (Bono FIG. 7, steps 710-712, col. 12, line 64-col. 13, line 26: The object-file 160 has a logical address space 160, e.g., which corresponds to logical offsets into the file; At 712, IO requests are received that specify a set of data to be written to the data object at multiple logical addresses of the file. The logical addresses of the file are mapped by the file system to non-contiguous physical addresses; The file system 150 maps these logical addresses to non-contiguous physical addresses, as shown by the arbitrary mapping to physical addresses within the subspace 320d)
wherein writing the file system blocks in each of the block groups to volume offsets that correspond to the same deduplication chunk causes each of the block groups to be stored in the storage system based on a mapping between a hash digest of the block group and a corresponding physical address, (Bono FIG. 7, step 714, col. 13, lines 27-38: At 714, logical addresses are remapped to a range of contiguous physical addresses in the file system; operation of the L-P mapping manager 152 has remapped the blocks 314 at logical addresses indicated by block pointers 312 to range 410 of contiguous physical addresses)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data grouping process of AlAwfi with the contiguous data mapping shown in Bono. 
In addition, both of the references (AlAwfi and Bono) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as data management.
Motivation to do so would be to improve the functioning of the extracted data samples being utilized to generate hash digests used to perform data remedial operations as in AlAwfi with the functioning of received data being applied to a set of RAID groups. Motivation to do so would also be to utilize disk drives more efficiently and greatly reduce the number of disk accesses as seen in Bono (col. 2, lines 1-27).
AlAwfi in view of Bono does not expressly disclose that the mapping is “between a hash digest of the block group and a corresponding physical address.”
However, Xu addresses this by teaching the following:
wherein writing the file system blocks in each of the block groups …  causes each of the block groups to be stored in the storage system based on a mapping between a hash digest of the block group and a corresponding physical address, (Xu FIG. 5, col. 11, lines 16-54: processing logic generates a fingerprint by hashing the segment using one or more hash functions or algorithms; The fingerprint is used to access a specific entry of the source candidate index that corresponds to the segment; at block 503, processing logic scans the physical segments stored in the source tier based on the source candidate index [shown above to involve the fingerprint/hash digest] to locate and retrieve all the candidate segments from the source tier. At block 504, the segments are then migrated from the source tier to the target tier in a bulk manner [shows storage])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the multi-stage deduplication process of AlAwfi as modified with the target storage tier migration based on hash operations as shown in Xu. 
In addition, both of the references (AlAwfi as modified and Xu) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as data duplication management.
Motivation to do so would be to improve the functioning of the extracted data samples being utilized to generate hash digests used to perform data remedial operations as in AlAwfi as modified with the ability shown in Xu to use hash digests to prevent repeated performance of identifying and determining deduplication of segments.

Regarding claim 15, AlAwfi teaches:
A non-transitory computer-readable medium storing one or more processor-executable instructions, which when executed by at least one processor cause the at least one processor to perform the operations of: (AlAwfi FIG. 4, ¶ 0078: the computer system 1000 includes a memory 1004, a processor 1006; The memory 1004 can include a non-transitory computer-readable storage medium having program instructions 1010 stored therein. The program instructions 1010 can include program modules 1012 that are executable by a computer processor (e.g., the processor 1006) to cause the functional operations described herein)
selecting a file that is stored in a … storage system, the file including a plurality of file system blocks; (AlAwfi FIG. 3, ¶ 0065: identifying data files for deduplication (block 304); Identifying data files for deduplication can include the UDP system 104 identifying some or all of the data files 122 [shown in FIG. 2A, ¶ 0041 to include a plurality of blocks]; identifying data files for deduplication can include the UDP system 104 identifying the set of data files 124a from one or more data file sets 124 (as described above with regard to at least FIG. 2A))
arranging the plurality of file system blocks in block groups … one or more of the block groups including a set of file system blocks (AlAwfi FIG. 3, ¶ 0069: grouping files of the same first hash digests and file sizes into first groupings (block 312) [see again in FIG. 2A, ¶ 0041 that data files 122 of the set of data files 124 comprise blocks]; see also FIG. 2A, ¶ 0042: contents of each of the data files 122a-122k can be extracted to generate a corresponding set of first samples 200 including first samples 200a-200k of the respective data files 122a-122k; the first samples 200j and 200k can include all of the bytes of the respective data files 122j and 122k [see that samples 200j and 200k do include the claimed file system blocks])
having a combined size that matches a deduplication chunk size of the storage system; and (AlAwfi ¶ 0043 teaches extracting a specified number of bytes for the samples: the given number of bytes (N1) may be at or below a threshold value (e.g., 20 bytes); the given number of bytes (N1) may be 15 bytes; see also ¶ 0049 discussing a given number of bytes to be extracted from a file to generate a sample [the 'given number of bytes' of AlAwfi correlates with the claimed 'deduplication chunk size' as it is a specified size for the extraction of blocks into the samples of the multi-stage deduplication process of FIG. 3, further based on instant application ¶ 0044 using the 'deduplication chunk size' to determine the combined size of consecutive blocks from a file arranged into groups])
wherein the storage system is arranged to store data based on hash digests of the data, (AlAwfi FIG. 3, ¶ 0076 teaches a block 324 occurring after the hash digest generation of blocks 308-320, thus teaching the claimed storage based on hash digests: conducting a remedial operation (block 324); For example, the UDP system 104 may store a listing of unique and/or duplicate data files 122 in the database 121)
and the deduplication chunk size of the storage system specifies an amount of data that is used to calculate each of the hash digests. (AlAwfi ¶ 0043-0044 teaches extracting a specified number of bytes for the samples and then hashing the samples to generate first hash digests: the given number of bytes (N1) may be at or below a threshold value (e.g., 20 bytes); the given number of bytes (N1) may be 15 bytes; a hashing function is applied to the first samples to generate corresponding first hash digests; see also ¶ 0049 discussing a given number of bytes to be extracted from a file to generate a sample [the 'given number of bytes' of AlAwfi correlates with the claimed 'deduplication chunk size' as it is a specified size for the extraction of blocks into the samples that are then hashed into the hash digests in the multi-stage deduplication process of FIG. 3; see also instant application ¶ 0044 using the 'deduplication chunk size' to determine the combined size of consecutive blocks from a file arranged into groups])
AlAwfi does not expressly disclose a content-addressable storage system.
AlAwfi further does not expressly disclose:
the file system blocks in each group being arranged in an order that is based on an order in which the file system blocks occur in the selected file,
writing the file system blocks in each of the block groups to volume offsets that correspond to a same deduplication chunk of the storage system,
wherein writing the file system blocks in each of the block groups to volume offsets that correspond to the same deduplication chunk causes each of the block groups to be stored in the storage system based on a mapping between a hash digest of the block group and a corresponding physical address,
However, Bono addresses some of these aforementioned limitations.
Bono teaches a content-addressable storage system. (Bono col. 1, lines 60-67: an improved technique for managing data storage in a data storage system includes receiving IO requests specifying data to be written at different logical addresses and mapping the specified data to contiguous physical addresses [see this in light of instant application ¶ 0024 defining a "content-addressable" storage system involving using content-based addressing to store data])
Bono further teaches:
the file system blocks in each group being arranged in an order that is based on an order in which the file system blocks occur in the selected file, (Bono col. 6, lines 18-47 describe contiguous blocks, further describing: Lower levels of the IO stack 140 then effect a write operation on an available full stripe of a RAID group (one of 190a, 190b, and 190c), e.g., with data written to the stripe in the same order in which they are mapped in the physical addresses in the file system 150; FIG. 7, step 710, col. 12, line 64-col. 13, line 13: At 710, a data object is realized in a file stored in a file system of the data storage system. The file has a logical address space. The file system maps the logical address space to multiple physical addresses backed by a set of RAID groups (Redundant Array of Independent Disks) providing storage for the file system in a set of RAID-protected stripes)
writing the file system blocks in each of the block groups to volume offsets that correspond to a same deduplication chunk of the storage system, (Bono FIG. 7, steps 710-712, col. 12, line 64-col. 13, line 26: The object-file 160 has a logical address space 160, e.g., which corresponds to logical offsets into the file; At 712, IO requests are received that specify a set of data to be written to the data object at multiple logical addresses of the file. The logical addresses of the file are mapped by the file system to non-contiguous physical addresses; The file system 150 maps these logical addresses to non-contiguous physical addresses, as shown by the arbitrary mapping to physical addresses within the subspace 320d)
wherein writing the file system blocks in each of the block groups to volume offsets that correspond to the same deduplication chunk causes each of the block groups to be stored in the storage system based on a mapping between a hash digest of the block group and a corresponding physical address, (Bono FIG. 7, step 714, col. 13, lines 27-38: At 714, logical addresses are remapped to a range of contiguous physical addresses in the file system; operation of the L-P mapping manager 152 has remapped the blocks 314 at logical addresses indicated by block pointers 312 to range 410 of contiguous physical addresses)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data grouping process of AlAwfi with the contiguous data mapping shown in Bono. 
In addition, both of the references (AlAwfi and Bono) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as data management.
Motivation to do so would be to improve the functioning of the extracted data samples being utilized to generate hash digests used to perform data remedial operations as in AlAwfi with the functioning of received data being applied to a set of RAID groups. Motivation to do so would also be to utilize disk drives more efficiently and greatly reduce the number of disk accesses as seen in Bono (col. 2, lines 1-27).
AlAwfi in view of Bono does not expressly disclose that the mapping is “between a hash digest of the block group and a corresponding physical address.”
However, Xu addresses this by teaching the following:
wherein writing the file system blocks in each of the block groups …  causes each of the block groups to be stored in the storage system based on a mapping between a hash digest of the block group and a corresponding physical address, (Xu FIG. 5, col. 11, lines 16-54: processing logic generates a fingerprint by hashing the segment using one or more hash functions or algorithms; The fingerprint is used to access a specific entry of the source candidate index that corresponds to the segment; at block 503, processing logic scans the physical segments stored in the source tier based on the source candidate index [shown above to involve the fingerprint/hash digest] to locate and retrieve all the candidate segments from the source tier. At block 504, the segments are then migrated from the source tier to the target tier in a bulk manner [shows storage])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the multi-stage deduplication process of AlAwfi as modified with the target storage tier migration based on hash operations as shown in Xu. 
In addition, both of the references (AlAwfi as modified and Xu) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as data duplication management.
Motivation to do so would be to improve the functioning of the extracted data samples being utilized to generate hash digests used to perform data remedial operations as in AlAwfi as modified with the ability shown in Xu to use hash digests to prevent repeated performance of identifying and determining deduplication of segments.


Regarding claims 2, 9, and 16, AlAwfi in view of Bono and Xu teaches:
wherein the combined size of the file system blocks in at least one of the block groups is equal to the deduplication chunk size of the storage system, (AlAwfi ¶ 0043-0044 teaches extracting a specified number of bytes for the samples: the given number of bytes (N1) may be at or below a threshold value (e.g., 20 bytes); the given number of bytes (N1) may be 15 bytes; see also ¶ 0049 discussing a given number of bytes to be extracted from a file to generate a sample)
and the file system blocks are arranged in the block groups in the order in which they occur in the selected file. (Bono col. 6, lines 18-47 describe contiguous blocks, further describing: Lower levels of the IO stack 140 then effect a write operation on an available full stripe of a RAID group (one of 190a, 190b, and 190c), e.g., with data written to the stripe in the same order in which they are mapped in the physical addresses in the file system 150; FIG. 7, step 710, col. 12, line 64-col. 13, line 13: At 710, a data object is realized in a file stored in a file system of the data storage system. The file has a logical address space. The file system maps the logical address space to multiple physical addresses backed by a set of RAID groups)

Regarding claims 3, 10, and 17, AlAwfi in view of Bono and Xu teaches:
wherein the block groups are stored in non-consecutive sections of the storage system. (Bono FIG. 3, FIG. 7, col. 13, lines 14-26: The file system 150 maps these logical addresses to non-contiguous physical addresses, as shown by the arbitrary mapping to physical addresses within the subspace 320d)


Regarding claims 6, 13, and 20, AlAwfi in view of Bono and Xu teaches all the features with respect to claims 1, 8, and 15 above respectively.
AlAwfi teaches:
wherein each of the block groups includes a respective first file system block, (AlAwfi FIG. 2A, ¶ 0042-0043: a relatively small first sample (e.g., 5-20 bytes) of the contents of each of the data files 122a-122k can be extracted to generate a corresponding set of first samples 200 including first samples 200a-200k of the respective data files 122a-122k; the first sample of the first data file 122 can include bytes #5, 10, 15, . . . , 95 and 100; the first sample of the second data file 122 can include bytes #51, 102, 153, . . . , 969 and 1020)
AlAwfi is shown above to thus teach the respective first file system block.
AlAwfi also teaches the deduplication chunk size of the storage system. (AlAwfi ¶ 0043-0044: the given number of bytes (N1) may be at or below a threshold value (e.g., 20 bytes); the given number of bytes (N1) may be 15 bytes; see also ¶ 0049 discussing a given number of bytes to be extracted from a file to generate a sample)
Bono is relied upon to teach:
and the respective first …block of each of the block groups is stored at a volume offset that is a multiple of the … chunk size of the storage system. (Bono col. 8, lines 29-42: the range of blocks can be expressed as a corresponding range of offsets into the file. Because volumes are accessed based on starting location (logical unit number) and offsets into the volume, the volume-file mapping 228 can establish a one-to-one correspondence between offsets into the file and offsets into the corresponding internal volume; col. 10, lines 56-67: the file system 150 establishes the range 410 to be the same size (e.g., 256 KB), or an integer multiple thereof; To write the data in the range 410 to a full stripe 196 on a RAID group, the IO stack 140 writes 8 blocks (64 KB) from the range 410 to each data segment 192 of the RAID stripe 196)

Regarding claims 7 and 14, AlAwfi in view of Bono and Xu teaches:
wherein the file is part of a file system having a file system block size that is a factor of the deduplication chunk size of the storage system. (Bono col. 10, lines 56-67: the file system 150 establishes the range 410 to be the same size (e.g., 256 KB), or an integer multiple thereof; To write the data in the range 410 to a full stripe 196 on a RAID group, the IO stack 140 writes 8 blocks (64 KB) from the range 410 to each data segment 192 of the RAID stripe 196)

Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over AlAwfi in view of Bono and Xu in further view of Gardner et al., U.S. Patent No. 8,682,870 (published March 25, 2014; hereinafter Gardner)

Regarding claims 4, 11, and 18, AlAwfi in view of Bono and Xu teaches all the features with respect to claims 1, 8, and 15 above including file system blocks. (AlAwfi FIG. 3, ¶ 0065: identifying data files for deduplication (block 304); Identifying data files for deduplication can include the UDP system 104 identifying some or all of the data files 122 [see FIG. 2A, ¶ 0041 teaching that the data files comprise a plurality of blocks]; identifying data files for deduplication can include the UDP system 104 identifying the set of data files 124a from one or more data file sets 124 (as described above with regard to at least FIG. 2A))
AlAwfi in view of Bono and Xu does not expressly disclose:
wherein at least some …blocks that are part of different block groups are stored in the storage system in an order that is different from the order in which the blocks are positioned within the file.
However, Gardner teaches:
wherein at least some …blocks that are part of different block groups are stored in the storage system in an order that is different from the order in which the blocks are positioned within the file. (Gardner FIG. 4, col. 9, line 52-col. 10, line 13: in the scenario disclosed in FIG. 4 the eleven blocks that make up the run 320 are identical but are stored in a different order in the vault storage 108 than in the source storage 110; see that these blocks correspond to files as per col. 11, line 4-34: these duplicate blocks may include blocks that make up one or more files of an operating system or a software application)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the multi-stage deduplication process of AlAwfi as modified with the deduplication capabilities afforded to the source, vault, and restore system shown in Gardner. 
In addition, both of the references (AlAwfi as modified and Gardner) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as data duplication management.
Motivation to do so would be to improve the fortify the teachings of extracted data samples being utilized to ultimately perform data remedial operations as in AlAwfi as modified with the teachings in Gardner of storing and managing a targeted run of blocks but doing so in various environments.

Regarding claims 5, 12, and 19, AlAwfi in view of Bono and Xu teaches all the features with respect to claims 1, 8, and 15 above.
AlAwfi teaches:
wherein the file is part of a file system, (AlAwfi FIG. 3, ¶ 0065: identifying data files for deduplication (block 304); Identifying data files for deduplication can include the UDP system 104 identifying some or all of the data files 122; identifying data files for deduplication can include the UDP system 104 identifying the set of data files 124a from one or more data file sets 124 (as described above with regard to at least FIG. 2A))
and arranging the plurality of file system blocks in block groups includes: (AlAwfi FIG. 3, ¶ 0069: grouping files of the same first hash digests and file sizes into first groupings (block 312) [see again in FIG. 2A, ¶ 0041 that data files 122 of the set of data files 124 comprise blocks]; see also FIG. 2A, ¶ 0042: contents of each of the data files 122a-122k can be extracted to generate a corresponding set of first samples 200 including first samples 200a-200k of the respective data files 122a-122k)
detecting a block size of the file system; (AlAwfi FIG. 3, ¶ 0066: determining file sizes (block 306). In some embodiments, determining file sizes includes the UDP system 104 determining the file size (or "length") of each of the data files 122 of the set of data files in question)
…the deduplication chunk size of the storage system; and (AlAwfi ¶ 0043-0044: the given number of bytes (N1) may be at or below a threshold value (e.g., 20 bytes); the given number of bytes (N1) may be 15 bytes; see also ¶ 0049 discussing a given number of bytes to be extracted from a file to generate a sample)
…a desired count of file system blocks in each of the block groups based on the block size of the file system and the deduplication chunk size of the storage system. (AlAwfi ¶ 0043-0044 teaches extracting a specified number of bytes for the samples [samples are also relevant to block groups]: the given number of bytes (N1) [relevant to deduplication chunk size] may be at or below a threshold value (e.g., 20 bytes); the given number of bytes (N1) may be 15 bytes; see also ¶ 0049 discussing a given number of bytes to be extracted from a file to generate a sample; AlAwfi teaches initially determining file sizes (or "length") of each of the data files 122 of the set of data files, shown in FIG. 2A to be operated over, extracting blocks for service in samples, meaning the extraction of the desired number of blocks does occur based on/subsequent to an initial determination of file size [relevant to the claimed "the block size of the file system"])
Bono teaches calculating a desired count. (Bono col. 12, lines 13-33: candidate builder 303 may increment a counter (not shown) that represents a number of segments to be migrated for a particular candidate file, assuming the size of each segment is identical; the counter may be updated based on the specific size of each segment)
AlAwfi in view of Bono and Xu does not expressly disclose detecting the deduplication chunk size of the storage system.
However, Gardner teaches this by teaching the following:
and arranging the plurality of blocks in block groups includes: detecting a block size of the file system; detecting the deduplication chunk size of the storage system; and (Gardner col. 7, line 58-col. 8, line 7: The size of each block may be configured [configuration of the block size is relevant to a size detection in order to determine completion of configuration] to match the standard sector size of a file system of the vault storage 108 and the source storage 110 [the latter storage 108 and/or 110 can be seen in the following passage to be relevant to deduplication chunk size]; see col. 11, line 14-42: a step 412, in which the duplicate blocks stored in the source storage are reordered to match the order of the duplicate blocks [shows these blocks are associated with deduplication] stored in the vault storage [relevant to the storage system])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the multi-stage deduplication process and the given number of bytes directing extraction of data into samples to be hashed as in AlAwfi as modified with the deduplication capabilities afforded to the source, vault, and restore system of Gardner. 
In addition, both of the references (AlAwfi as modified and Gardner) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as data duplication management.
Motivation to do so would be to improve the fortify the teachings of specified extraction of bytes for the samples being hashed in AlAwfi as modified with the block size configuration and block reordering as in Gardner.

Response to Arguments
Applicant’s arguments, see pp9-11, filed 04/08/2022, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 U.S.C. 103 have been fully considered but are not persuasive.

(I)
Applicant argues that Bono does not disclose or suggest the limitation of “the file system blocks in each block group being arranged in an order that is based on an order in which the file system blocks occur in the selected file,” as required by claim 1.

In response to Applicant’s arguments, Bono does teach “the file system blocks in each block group being arranged in an order that is based on an order in which the file system blocks occur in the selected file,” as required by claim 1.
Bono as cited in col. 6, lines 18-47 describes writing data to a stripe in the same order in which they are mapped in file system 150. The storage of Bono is described in at least FIGs. 1 and 4-5, comprising file system 150, object-file 160, and blocks 314; the blocks are applied to the stripes of the RAID group in order. Bono col. 11, lines 7-28 describe blocks within a range 510, relevant to the claimed block groups.
As Bono shows blocks within a range in the same order as the blocks from the object-file, Bono teaches “the file system blocks in each block group being arranged in an order that is based on an order in which the file system blocks occur in the selected file,” as required by claim 1.

(II)
Applicant argues that Bono makes no mention of a “storage system deduplication chunk,” let alone “writing the file system blocks … to volume offsets that correspond to a same deduplication chunk of [a] storage system,” as required by claim 1.

In response to Applicant’s arguments, Bono does functionally teach the requirements of the writing step.
Deduplication occurs in Bono col. 5, lines 47-64, showing data to be written being directed to blocks that have already been allocated by the file system. This allows for an interpretation of data groupings in the file system or the storage system to be the claimed “storage system deduplication chunk.”

(III)
Applicant argues that because AlAwfi and Bono do not disclose mappings that include hash digests of a block group and a corresponding physical address, the data writes that are disclosed by Bono cannot be properly interpreted as “writing to a same deduplication chunk.”

In response to Applicant’s arguments, the cited portions of Bono allow for the combination of AlAwfi and Bono to disclose data writes “writing to a same deduplication chunk.”
The cited portions of Bono in FIG. 7, col. 13, lines 27-38 refer to a remapping to physical addresses in the file system. Bono col. 2, lines 28-48 describe remapping the logical addresses to a range of contiguous physical addresses in the file system and computing parity for the set of data, an example of this being shown in col. 13, lines 46-67, stating that rather than the data storage system having to write a parity segment for each IO request, the data storage system can instead write the parity once for all of the IO requests. The parity calculation shows relevance to the performance of a hash function, resulting in Bono being interpreted as fulfilling the claimed a mapping between a hash digest of the block group and a corresponding physical address.
 
(IV)
Applicant puts forth that claims 2, 9, and 16 are patentable over the cited reference.
In response to Applicant’s statements, the language of amended claims 2, 9, and 16 bears similarities to existing language in parent/independent claims 1, 8, and 15; thus, AlAwfi in view of Bono in further view of Xu has been relied upon to teach the limitations of claims 2, 9, and 16.

Applicant’s arguments regarding the remaining dependent claims (Remarks p11) have been considered; however, the dependent claims remain rejected at least by virtue of their dependence on rejected base claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        August 27, 2022

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164